UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONALD LEWIS,

                            Plaintiff,

                     -against-                                   1:19-cv-01375-MKV

 PERMANENT MISSION OF COTE                                            ORDER OF
                                                                      DISMISSAL
 D’IVOIRE TO THE UNITED NATIONS,
 and DIARRA ADAMA,                                               USDC SDNY
                                                                 DOCUMENT
                            Defendants.                          ELECTRONICALLY FILED
                                                                 DOC #:
MARY KAY VYSKOCIL, United States District Judge:                 DATE FILED: 3/16/2020

        It having been reported to this Court by Plaintiff’s counsel that this case has been settled,

it is hereby

        ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to restore

the action is made by April 20, 2020. If no such application is made by that date, today’s

dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d

492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                       _________________________________
Date: March 16, 2020                                   MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge
